735 So. 2d 616 (1999)
Eric Alexander TURNER, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3113.
District Court of Appeal of Florida, First District.
July 19, 1999.
Nancy A. Daniels, Public Defender, and Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Robert A. Butterworth, Attorney General, and Denise O. Simpson, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
This cause is before us on appeal from a final judgment and sentence ordering Appellant to serve 28 months' imprisonment for three counts of violation of probation. We remand to the trial court for resentencing, as it appears that the trial court erroneously multiplied community sanction violation points by the number of counts presented. § 921.014, Fla. Stat. (Supp. 1996); rule 3.703(d)(17), Fla. R. Crim P. We direct that the trial court resentence in light of Williams v. State, 720 So. 2d 590 (Fla. 2d DCA 1998), noting that, in contrast to Williams, Appellant violated his probation and committed two new misdemeanors, which should be considered. Accordingly, we reverse and remand for resentencing.
BARFIELD, C.J., and BOOTH and WOLF, JJ., CONCUR.